DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
first connection parts  
second connection parts  
first parts  
second parts  
blocking kinematic
single command  
leaders
leaders
elastic centering element
single command  
energy source  
blocking conformation
non-blocking complementary conformation
top impression  
male impression
bottom impression  
command
branch
light indicator
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
2.	Claim 16 objected to because of the following informalities:  -draw bar- should read -drawbar-.  Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

means  for attaching to the girt bar” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states “serving as attachment means” para 0036. There is no disclosure of any particular structure, either explicitly or inherently, to perform the attaching means. The use of the term “means for attaching” is not adequate structure for performing the vibrating function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	

5.	Claim 1 recites the limitation "the mechanism" in lines 6, 8 and 20.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 1 recites the limitation "the first parts" in lines 7, 12, 16-17, and 18.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 1 recites the limitation "the second parts" in lines 7, 17.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 1 recites the limitation "the mechanism" in lines 6, 8 and 20.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 6 recites the limitation "the second part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation " the first and second parts " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 7 recites the limitation "the first parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 14 recites the limitation " the command" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 20 recites the limitation "the connectors" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 1 recites the limitation “respective impressions” in line 8. There are multiple “impressions” used in the specification, it is unclear which impressions are discussed in this limitation. 
15.	Claim 1 recites the limitation “other impressions” in line 19. There are multiple “impressions” used in the specification, it is unclear which impressions are discussed in this limitation.
16.	Claim 5 recites the limitation “the other first connection part” in line 4. There are multiple “first connection part(s)” used in the specification, it is unclear which connection are discussed in this limitation.
17.	Claim 8 recites the limitation “blocking conformation” in line 18, and “non-blocking conformation in line 20 it is unclear what these elements are.
18.	Claims 10 and recite the limitation “an energy source” this limitation was previously introduced in claim 8, it is unclear if this a new introduction of a different energy source or the same energy source.
19.	Claim 20 recites the limitation “blocking conformation” in line 18, and “non-blocking conformation in line 20 it is unclear what these elements are.
20.	Claim 8 recites the limitation “implementing the method as claims 1” it is unclear what, if any methods of claim 1 is implemented into this claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160107755 A1 Bessettes; Cyrille et al. 
21.	Regarding claim 1 Bessettes teaches a method for arming/disarming a slide (fig. 1, element 3) of an airplane door linked with a cabin floor of the airplane (para0022), which- in arming mode called ARM - the door is lowered into closed position (para 0022, door is in armed mode when in a closed position) to engage first connection parts of two releasable mechanisms (fig. 1, elements 21, 22) with elastic centering element (fig. 3, element 45 silicone joint) on second connection parts of the mechanisms, respectively secured to the door (fig. 2, element 1, abstract) and to the cabin floor (fig. 2, element 6); the first parts are locked on the second parts of the mechanisms by a misalignment of respective impressions (fig. 7a,  para 0077) following a simultaneous rotational driving of the first connection parts by a translation according to a blocking kinematic triggered by a single command for attaching locking/unlocking means of the first connection parts to a girt bar (fig. 1, element 31 and 32 equal to girt bar) and actuated by an energy source (para 0022), other impressions of the first parts being then aligned releasably; in case of emergency exit, the slide attached only to each mechanism is unfurled and 
22.	Regarding claim 2 Bessettes teaches the arming/disarming method as claimed in claim 1, wherein the second connection parts is secured to the cabin floor form leaders emerging from the floor.
23.	Regarding claim 3 Bessettes teaches the arming/disarming method as claimed in claims 1, wherein the connection parts are aligned upon the lowering of the door by a fixing of the first connection parts secured to the door via the elastic centering element (claim 3).
24.	Regarding claim 4 Bessettes teaches the arming/disarming method as claimed in claims 1, wherein the blocking kinematic is made up of a simultaneous rotational driving at the level of each first connection part induced by a translational driving of the single command (para 0026).
25.	Regarding claim 5 Bessettes teaches the arming/disarming method as claimed in claim 1, wherein the rotational driving at the level of one of the first connection parts is performed by a translation actuated by the rotation at the level of the other first connection part serving as single command (para 0026).
26.	Regarding claim 6 Bessettes teaches the arming/disarming method as claimed in claim 1, wherein the rotational driving partially pivots each first connection part secured to the door between two angular positions (para 0027), a locking position in the second part according to a blocking conformation, and a releasable position in which the first and second parts of each connection mechanism have complementary conformations (para 0027).

28.	Regarding claim 8 Bessettes teaches an assembly comprising a system for arming/disarming a slide (fig. 1, element 3) of an airplane door (fig. 2, element 1), an airplane door equipped with such a system and a corresponding airplane cabin floor (fig. 2, element 6) for implementing the method as claims 1  by two releasable connection mechanisms (fig. 1, elements 21, 22) linked with the door and a cabin floor (abstract) of the airplane in which each mechanism comprises a releasable connector secured to the door (fig. 2, element 21 attached to door element 1), extending at right angles to the floor on each side of a door bottom (para 0028), and an anchor fitting fixed to the cabin floor (fig. 3, element 21i), in which each connector is equipped with an elastic centering element  (fig. element 45) and a locking/unlocking grab (fig. 3, element 7) on the corresponding anchor fitting, the connectors  being linked by a girt bar (fig. 1, element 31 and 32 equal to girt bar) from each grab which has means  for attaching to the girt bar, and in which each grab being rotationally mobile (para 0065), one of the grabs driven by a single command  which rotationally drives the other grab via the girt bar (para 0060), the system also comprising an energy source  for triggering the single command of each grab between two angular positions (fig. 1, element 23): an angular locking position in which each grab and the corresponding anchor fitting have impressions in blocking conformation, and a releasable angular position in which each grab and the anchor fitting have impressions in non-blocking complementary conformation.
29.	Regarding claim 9 Bessettes teaches the assembly as claimed in claim 8, wherein each grab has two female impressions (fig. 4b, element 43, double female), a top impression to be coupled with a male impression of an end fitting of the connector linked to the door (fig. 2, element 42), and a bottom 
30.	Regarding claim 10 Bessettes teaches the assembly as claimed in claim 8, wherein the single command consists of the girt bar is mechanically coupled to an energy source (fig. 1, element 23).
31.	Regarding claim 11 Bessettes teaches the assembly as claimed in claim 8, wherein the single command includes one of the grabs of the releasable connectors mechanically coupled to an energy source (fig. 1, element 23).
32.	Regarding claim 12 Bessettes teaches the assembly as claimed in claims 8, wherein each connector comprises a tube mounted at right angles to the cabin floor in a fixing support on the door (fig. 3, element 42), the tube being mounted in the support through an elastic centering element for absorbing misalignments between the connectors and the anchor fittings (fig. 2, element 45).
33.	Regarding claim 13 Bessettes teaches the assembly as claimed in claim 12, wherein the tube is mounted in the support through an elastic centering element capable of absorbing the misalignments between the connectors and the anchor fittings (fig. 3, element 45).
3.	Regarding claim 14 Bessettes teaches the assembly as claimed in claim 13, wherein position sensors (fig. 4a, element 47) are mounted on a collar (fig. 4a, element 40c) extending the tube (fig. 3, element 42) in order to determine the angular position of the connectors (para 0038) and of the command to deduce therefrom the position of the grabs and the arming/disarming state of the slide (para 0038).
35.	Regarding claim 15 Bessettes teaches the assembly as claimed in claims 8, wherein each grab has a branch serving as attachment means for the girt bar (fig. 4a, element 40).
36.	Regarding claim 16 Bessettes teaches the assembly as claimed in claims 8, wherein a draw bar forms a target (fig. 5a, element 72c) for each grab being maneuvered to arm or disarm the slide in case of need (para 0066).

38.	Regarding claim 18 Bessettes teaches the assembly as claimed in claims 9, wherein a light indicator informs the operator of the arming/disarming status of the door (fig. 1, element 5a).
39.	Regarding claim 20 Bessettes teaches an airplane door (fig. 2, element 1) equipped with a system for arming/disarming a slide comprising two mechanisms (fig. 1, element 21 and 22), each mechanism comprising a releasable connector secured to the door (fig. 2, element 21 attached to door element 1), extending on each side of a door bottom (para 0028), and an anchor fitting intended to be fixed to a cabin floor (fig. 3, element 21i), in which each connector is equipped with an elastic centering element (fig. element 45) and a locking/unlocking grab on the corresponding anchor fitting (fig. 3, element 7), the connectors being linked by a girt bar (fig. 1, element 31 and 32 equal to girt bar) from each grab which has means  for attaching to the girt bar, and in which, each grab being rotationally mobile (para 0065), one of the grabs can be driven by a single command which rotationally drives the other grab via the girt bar (para 0060), the system also comprising an energy source for triggering the single command of each grab between two angular positions (fig. 1, element 23): an angular locking position in which each grab and the corresponding anchor fitting have impressions in blocking conformation , and a releasable angular position in which each grab and the anchor fitting have impressions in non-blocking complementary conformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642